PD-0135-15
                                                                                   }iu     <Jo/5~
                                              k
                                                      I UitniA mxak



                                                                      t^iApaok * oi- it-oofl*-- ^l

                                                                       ~Jxiai Cmy*        MSHlb.


                                            WotS7o_J)&d#> AnpiaL
               i^fiWi                M<           iJlrO Coud" •'


                        £ anu.5   t&cr    jyvdiL      'ty+KUhGoK' ;&^hiLd<uJr a           (02O/t-


                                                                                  ~tk moLrtf

            (\um.~-k>ik (jjJm do*

                                  N/A(VtefteA JKrijJM -fj\o V^ dill ti "MiuffOu t
            ^o\^            p. JJhjJ^'JMM^ •               U                          ^             ...
                                                  t                                  FILED IN
                                                                             XOURTOFCRIMINAtrAPPEALS
                                                                                   -FEB~t1-^"
                                                                                  Abel Acosta, CierK
     RECEIVED
COURT OF CRIMINAL APPEALS                   doJr        Kao 6l
      I© 09 2015                     CJ* D31^fl                    £i*J3..
                                         looiJ Lawr sir (^ohjio
 ~ Absl Aeosta, Glerk •~
                                                            ItfJQZ.
                                                                  V4jlr *>*

                   milicdiuL a/ Mjte<tW~J\tdc!X8tioL^

      v/ ^A "/|L kDsjssU- ^J)jUM j)io- X/JL^ro Cause-,

 """^u&f dowrtrp <=yj(v WMfi dvdu. OucIJud ow£ Quik&wid~
  &tt Ajap&k^k WJl tko dicJkofi&~•^J"Mai /jjlMx Jwfv^
                                               Coibnutd -ULutL chd -sad Acfe
  Qal Uua W cmoh.           U       v




                                        £ot<
                    f           ,
                                                (j^uL^^dih&LJ


                                                 ,j)(f-fWcAf ^o Si

                                                  lOD jJ_Lfo\MLr 5r (fOhjio

                                                 trldm.^i %\oi-
tji^du {&tt-Mud Ar.(ZJtiscJ iiJfrX..^.M- J?v' (Mj3*J»(,^w.dj>.Z£,l
                                                       fafyrJoif

                            dfj M ^StAutUL
                           U,




                                                  a.

ifou. mcL Crnit^ C.&ptU Jih. &k>(X. jbijjtidllux&waxd &C


^h. jftflb ~*Qd® %M, tiL-tha 41* ofofof 4*Lf^ . doi*.
    dcJ^^iZ^ J\n^U
Vy atl\<v 'hag, *P<iascL
 jkjk^r^-v$4<
 ah* b3i4hf\ hcS * /**q
  loo kJ UmrSt.
   ft, -.Qorihyt 1(tIQI-